Title: To Thomas Jefferson from John Thomson Mason, 5 October 1803
From: Mason, John Thomson
To: Jefferson, Thomas


          
            
              Dear Sir
            
            George Town 5th October 1803
          
          I have this moment received the inclosed letter from a Gentleman I beleive personally known to you. The letter I think might have been properly addressed to you and therefore it is that I take the liberty of thus sending it. The great respect and attachment which I formed for the author of this letter in early life, and which the lapse of seventeen years has ripened into a sincere friendship, authorized him to ask and expect that I should make his wishes known to you. The mode which I have adopted is the best that has suggested itself to my mind
          I have the honor to be with great respect and regard Your Obedt. Servt.
          
            John. T. Mason
            
          
        